Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-13-00378-CV

                     TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                  Appellant

                                             v.

                             San Juana Margarita HERRERA,
                                        Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012CVK001663D1
                        The Honorable Joe Lopez, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against Appellant Texas
Department of Public Safety.

       SIGNED September 11, 2013.


                                              _________________________________
                                              Karen Angelini, Justice